

Exhibit 10.83.4



AGREEMENT


THIS AGREEMENT is made and entered into as of the 30th day of September, 2004
(the "Execution Date"), by and among (i) GRAND TERRACE ASSISTED LP, a Washington
limited partnership, MM ASSISTED LLC, a Washington limited liability company,
RENO ASSISTED LIVING, L.L.C., a Washington limited liability company, and
FREDERICKSBURG ASSISTED L.L.C., a Washington limited liability company (each of
the foregoing individually, a "Seller" and collectively, the "Sellers"), (ii)
DANIEL R. BATY, a Washington resident ("Assignor") and (iii) EMERITUS
CORPORATION, a Washington corporation ("Purchaser").


RECITALS


A.    Sellers are the owners of the real property situated in the States of
California, Montana, Nevada and Virginia (the "States"), which is more
particularly described in Exhibit A attached hereto (the "Real Property") and
the improvements thereon that constitute those certain assisted/independent
living facilities described on Exhibit B attached hereto (the "CPM Facilities").

B.    Assignor is a party to that "Master Agreement between Owners and Daniel R.
Baty Regarding the Sale of AL I Assisted Living Portfolio" dated of even date
herewith (the "AL Master Agreement") pursuant to which the Owners (as defined in
the AL Master Agreement) have agreed to convey to Assignor or his designee the
assisted living facilities described in Schedule 1 to the AL Master Agreement
(the "AL Facilities" and together with the CPM Facilities, the "Facilities").


C.    Except for the CPM Facility located in Missoula, Montana (the "Hunters
Glen Facility"), all of the Facilities are currently leased and/or managed by
Purchaser or its affiliates pursuant to those Leases and Management Agreements
described on Exhibit C attached hereto (the "Leases and Management Agreements").


D.    Sellers are interested in selling the Real Property and the CPM Facilities
to Purchaser and Assignor is interested in assigning to Purchaser his right to
acquire the AL Facilities in accordance with the terms of the AL Master
Agreement and Purchaser is interested in concurrently purchasing the Real
Property and the CPM Facilities from Sellers and in taking an assignment of
Assignor’s rights and obligations under the AL Master Agreement (collectively,
the "Transaction").


E.    Purchaser has advised Sellers that the ultimate purchaser of certain of
the Assets (as hereinafter defined) shall be Health Care REIT, Inc., a Real
Estate Investment Trust organized under the laws of the State of Delaware or
certain affiliates or subsidiaries thereof (collectively, "HC REIT") and that HC
REIT shall then concurrently with its acquisition thereof lease such acquired
Assets back to Purchaser or Purchaser’s affiliate, ESC IV, L.P., a Washington
limited partnership ("ESC").


F.    Sellers, Assignor and Purchaser are interested in documenting the terms
and conditions of the Transaction.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:

1.    Purchase and Sale/Assignment.


(a)    On the terms and conditions set forth herein, Sellers shall sell to
Purchaser and Purchaser shall purchase from Sellers the following:


(i)    The Real Property and the CPM Facilities together with all tenements,
hereditaments, rights, privileges, interests, easements and appurtenances now or
hereafter belonging or in any way pertaining to the Real Property and/or the CPM
Facilities.


(ii)    All fixtures (the "Fixtures") attached or appurtenant to the Real
Property;


(iii)    All furnishings, equipment, tools, machinery, fixtures, appliances and
all other tangible personal property located on or about the Real Property or
the CPM Facilities which is owned by Sellers (collectively, the "Personal
Property");


(iv)    All of the permits, licenses, approvals, entitlements and other
governmental and quasi-governmental authorizations including, without
limitation, certificates of occupancy and other similar permits relating to all
or any part of the Real Property or the CPM Facilities and all amendments,
modifications, supplements, general conditions and addenda thereto, required in
connection with the use, operation or maintenance of the CPM Facilities (the
"Permits and Approvals"). As used herein, "quasi-governmental" shall include the
providers of all utility services to the Real Property;


(v)    All original reports, drawings, plans, blueprints, studies,
specifications, certificates of occupancy, building permits and grading permits
relating to all or any part of the Real Property or the CPM Facilities and all
amendments, modifications, supplements, general conditions and addenda thereto
(the "Reports and Studies");


(vi)    All warranties, representations and guaranties with respect to the Real
Property and the CPM Facilities, whether express or implied, which Seller now
holds or under which Seller is the beneficiary (the "Warranties");


(vii)    All of Seller’s legal and equitable claims, causes of action, and
rights against the architects, engineers, designers, contrac-tors,
subcontractors, suppliers and mate-rialmen and any other party who has supplied
labor, services, materials or equipment, directly or indirectly, in connection
with the design, planning, construc-tion, manufacturing or operation of all or
any part of the Real Property and the CPM Facilities (the "Claims");


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




(viii)    All inventories of every kind and nature whatsoever (specifically
including, but not limited to, all pharmacy supplies, medical supplies, office
supplies, other supplies and foodstuffs) owned by Sellers as of the date of this
Agreement or hereafter acquired, and relating to the CPM Facilities, except
inventory sold or consumed in the ordinary course of business from and after the
date of this Agreement (the "Inventory");


(ix)    All rights to the telephone and facsimile numbers of the CPM Facilities
and their sequential numbers, lien waivers, surety agreements, bonds,
warranties, guaranties, utility use agreements, covenants, commitments, permits,
certificates, approvals, and other intangible personal property of every kind
and nature whatsoever owned by Sellers as of the date of this Agreement or
hereafter acquired, which can be legally transferred and which relate directly
to the CPM Facilities, other than cash (on hand or in banks) and accounts,
notes, interest, and other receivables arising from the operation of the CPM
Facilities, other than the Grand Terrace Facility (as defined below), prior to
the Closing Date (the "Intangible Property"); provided, however, Seller
acknowledges and agrees that the cash (on hand or in banks) and accounts, notes,
interest, and other receivables arising from the operation of the Grand Terrace
Facility prior to the Closing Date are and shall remain the property of
Purchaser.


(x)    All manuals, policies, procedures, handbooks, marketing materials, books
and records related to the ownership and operation of the CPM Facilities other
than the financial records of Seller and XL (as hereinafter defined) which
relate to the period prior to the Closing Date and any proprietary materials of
XL containing the XL name or logo, but including all files for the persons
employed at the CPM Facilities on the Closing Date and for the persons residing
at the CPM Facilities on the Closing Date (the "Books and Records").


(xi)    The vehicle(s) which Seller has agreed to convey to Purchaser as part of
the Purchase Price which are described in Exhibit D hereto (the "Vehicles").


(xii)    The names of the CPM Facilities and all related logos (the "CPM
Facility Names").

(b)    On the terms and conditions set forth herein, Assignor shall sell,
transfer, convey and assign to Purchaser and Purchaser shall take and assume
from Assignor, all of Assignor’s right, title and interest in and to the
obligations under the Master Agreement.


(c)    Hereinafter the assets described in Section 1(a) will be collectively
referred to as the "CPM Assets" and the CPM Assets and the AL Facilities will be
collectively referred to as the "Assets." Except as specifically provided in
this Agreement or in the AL Master Agreement, Purchaser does not hereby or in
connection herewith assume any liability of Sellers or the Owners or any other
party whatsoever in relation to the Assets.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




2.    Purchase Price.    


The total purchase price payable by Purchaser for the Assets shall be the sum of
(i) the Purchase Price due under the AL Master Agreement (the "AL Purchase
Price") and (ii) Forty Four Million Eight Hundred Forty Thousand and no/100
Dollars (44,840,000) (the "CPM Purchase Price" and together with the AL Purchase
Price, the "Purchase Price") and shall be payable as follows:


(a)    Existing Financing. At the Closing(s) related to the Wilburn Gardens and
Hunters Glen Facilities (the "Encumbered Facilities"), Purchaser shall assume or
shall cause HC REIT to assume all of Sellers’ rights and obligations under the
existing financing which is secured by the applicable Encumbered Facility(ies)
(the "Existing Financing") and the documents executed by the applicable
Seller(s) in connection therewith or as security therefor (the "Loan
Documents"), true and correct copies of which have been provided by the
applicable Sellers to Purchaser prior to the execution of this Agreement.


At each Closing with respect to the Facilities secured by the Existing
Financing, Purchaser shall pay to the applicable Seller by wire transfer of
immediately available funds an amount equal to the tax reserves and capital
expenditure reserves held by the applicable lender under the applicable Loan
Documents (the "Reserves"), it being understood and agreed that Purchaser and
not HC REIT shall be responsible for the reimbursement to the applicable Seller
of the Reserves.


Purchaser and Sellers acknowledge and agree that at each Closing with respect to
the Facilities secured by the Existing Financing, the outstanding balance of the
Existing Financing and Reserves as of the applicable Closing Date shall be
reflected on the Closing Statements prepared by the Title Company (as defined
below) and shall be deemed approved by Purchaser and the applicable Sellers once
the Closing Statements have been signed by each of the applicable Sellers and
Purchaser or HC REIT, as appropriate.


    (b)    Cash at Closing. Purchaser shall pay or shall cause HC REIT to pay to
Sellers or Purchaser and Assignor shall pay or cause HC REIT to pay to the
Owners, as applicable, at Closing by wire transfer of immediately available
funds the portion of the Purchase Price (plus or minus any costs and prorations
for which Sellers and/or Purchaser are responsible under the terms hereof and as
the same may be adjusted to reflect an adjustment to the Purchase Price in
accordance with the terms hereof) which relates to the Facilities being
purchased and sold at each Closing it being understood and agreed that the
maximum amount due from HC REIT at Closing is One Hundred Seventy Million Seven
Hundred Fifty Thousand and no/100 Dollars ($170,750,000) (the "HC REIT Funding
Obligations"), which is to be used by Purchaser to pay the CPM Purchase Price,
the AL Purchase Price and any and all closing costs for which Purchaser is
responsible hereunder and under the AL Master Agreement and accordingly to the
extent any amounts due from Purchaser hereunder or under the AL Master
Agreement, other than the CPM Purchase Price and the closing costs related to
the acquisition of the CPM Facilities (the latter of which shall be shared by
the parties in accordance with the provisions of Section 5(a) hereof), exceeds
the HC REIT Funding Obligation, such excess shall be funded by Assignor


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


and Purchaser on a 50-50 basis.


(c)    Allocation by Facility. The CPM Purchase Price shall be allocated among
the CPM Facilities as follows:




Facility Name
Location
Purchase Price
The Terrace
Grand Terrace, CA
$3,300,000
Hunter’s Glen
Missoula, MT
$8,040,000
Woodmark at Summit Ridge
Reno, NV
$12,500,000
Wilburn Gardens
Fredricksburg, VA
$21,000,000



3.     Closing.



  (a) The Closing Date.



(i)    Provided all of the conditions to closing set forth in this Agreement
have been satisfied or waived, the closing (the "Closing") of the Transaction
shall take place on September 30, 2004 (the "Initial Closing Date"); provided,
however, in the event the conditions to Closing have not been satisfied or
waived as of the Initial Closing Date as to any or all of the Facilities,
Purchaser shall be required to close the Transaction with respect to those
Facilities, as to which the conditions to closing have been satisfied or waived
and the Closing with respect to the remaining Facilities shall be deferred but
Sellers and Purchaser will diligently proceed to Closing on the remaining
Facilities effective as of the end of the month in which the outstanding
conditions to Closing have been satisfied or waived. In furtherance and not in
limitation of the foregoing, Sellers and Purchaser acknowledge and agree that it
is the intent of the parties that Sellers shall be required to sell, and
Purchaser shall be required to purchase or to cause HC REIT to purchase all and
not less than all of the Facilities assuming the conditions to Closing are
satisfied or waived within the periods set forth in this Agreement as to all of
the Facilities.


(ii)    Notwithstanding the foregoing, if the conditions to Closing, have not
been satisfied or waived by December 31, 2004 (the "Outside Closing Date"),
either party shall have the right to exercise the termination rights set forth
in Paragraph 15 with respect to the affected Facility or Facilities.


(iii)    Any and all references herein to the "Closing" shall mean the Closing
with respect to the Facilities at the point in time being referred to which are
being conveyed by the applicable Sellers or Owners, it being understood and
agreed that the parties contemplate that there will be more than one Closing
occurring under this Purchase Agreement and that, with respect to each of the
Facilities, the "Closing Date" shall mean the date on which the Closing occurs
with respect to each such Facility.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4



(b)    The Closing Process. Closing shall occur through escrow and accordingly,
at or prior to the Closing Date, Purchaser and Sellers shall deposit in escrow
with Land America (the "Title Company") all documents and monies necessary to
close this Transaction as herein provided. Time is of the essence of this
Agreement. Closing shall occur in accordance with the procedures and
instructions given by Sellers and Purchaser to the Title Company prior to
Closing.


4.     Conveyances/Deliveries at Closing.


(a)    Sellers’ Closing Deliveries. At the Closing with respect to each of the
CPM Facilities, each of the Sellers shall deliver the following documents to the
Title Company for recording and/or delivery to Purchaser or HC REIT, as
applicable:


(i)    A Warranty or Grant Deed with respect to the Real Property and CPM
Facility owned by it (collectively the "Deeds"), which Deeds shall be in form
and substance acceptable to Sellers and Purchaser;


(ii)    A Bill of Sale in favor of HC REIT with respect to the Sellers’ Assets
described in Sections 1(a)(ii) through (vii) and (ix) (the "HC REIT Bill of
Sale") and a Bill of Sale in favor of Purchaser or ESC with respect to the
Sellers’ Assets described in Sections 1(a)(viii) and (x) through (xii) and with
respect to the Assumed Operating Contracts in effect at such Facility (the
"Emeritus Bill of Sale" and together with the HC REIT Bill of Sale, the "Bills
of Sale") and which, in each case, are located at the Real Property and CPM
Facility owned by such Seller, which shall be in the form and substance
acceptable to Seller, HC REIT and Purchaser or ESC, as applicable;


(iii)    An affidavit executed by each of the Sellers under penalty of perjury,
stating such Seller’s United States taxpayer identification number and that such
Seller is not a foreign person, in accordance with the Internal Revenue Code,
Section 1445(b)(2);


(iv)    With respect to the CPM Facilities located in Reno, Nevada and
Fredericksburg, Virginia (the "Emeritus Managed CPM Facilities") either (A) a
Termination of the Management Agreement with respect to the Facility owned by
such Seller, if Purchaser is licensed as of the Closing Date to operate such
Facility (the "Management Termination Agreements"), which Management Termination
Agreements shall be in form and substance acceptable to the applicable Sellers
and Purchaser or (B) (i) an Amendment of the Management Agreement or an Amended
and Restated Management Agreement, as applicable, with respect to the Facility
owned by such Seller, if Purchaser is not licensed as of the Closing Date to
operate such Facility (the "Management Agreement Amendments"), which Management
Agreement Amendments shall be in form and substance acceptable to the applicable
Sellers and Purchaser and (ii) an Interim Sublease (as defined below);


(v)    With respect to the CPM Facility located in Grand Terrace, California
(the "Grand Terrace Facility"), a Lease Termination Agreement with respect to
the Grand Terrace Lease (as that


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


term is defined in Exhibit C), in form and substance acceptable to the
applicable Seller and Purchaser (the "Grand Terrace LTA"), it being understood
and agreed, however, that, at closing, (A) the Grand Terrace Sublease (as that
term is defined in Exhibit C) shall also be terminated pursuant to a Lease
Termination Agreement, (B) the applicable Owner and Purchaser shall enter into a
new Interim Sublease, and (C) the Master Management Agreement (as that term is
defined on Exhibit C) shall be amended pursuant to a Sixth Amendment, each in
form and substance acceptable to the applicable Owners and Purchaser;




(vi)    With respect to the Hunters Glen Facility, an Interim Sublease and a
Management Agreement in form and substance acceptable to the applicable Seller
and Purchaser (the "Interim Hunters Glen Management Agreement"), but only in the
event Purchaser is not licensed to operate the Hunters Glen Facility as of the
Closing Date;


(vii)    An Owner’s Affidavit duly executed by each of the Sellers in such form
and content as may be reasonably required by the Title Company;


(viii)    A Gap Indemnity duly executed by each of the Sellers in such form and
content as may be reasonably required by the Title Company;


(ix)    Such other affidavits and indemnities and other documents as may be
customarily and reasonably required for the issuance of the Title Policies in
accordance with the terms of the Agreement, including but not limited to, no
change affidavits with respect to the ALTA surveys delivered to, and not
required to be updated by, the Title Company or HC REIT (the "Existing
Surveys");


(x)    Documentation, reasonably acceptable to Purchaser and the Title Company,
confirming the authority of such Seller to execute and deliver this Agreement
and all of the documents described in this Paragraph 4 and to consummate the
Transaction;


(xi)    A Termination Agreement with the Management Agreement with XL Management
Company, LLC ("XL") with respect to the Hunters Glen Facility;


(xii)    A closing statement with respect to each of the CPM Facilities; and


(xiii)    Any documents to which the applicable Seller may be a party in
connection with the assumption of the Existing Financing.

(b)    Purchaser’s Deliveries. At the Closing with respect to the CPM
Facilities, Purchaser shall deliver or cause to be delivered to the Title
Company for recording and/or delivery to Sellers:


(i)    The cash due at Closing to Sellers with respect to the CPM Facilities
pursuant to Paragraphs 2(a)(ii);


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(ii)    The Management Agreement Amendments, the New Management Agreement (as
hereinafter defined) or Management Termination Agreements, as applicable;



  (iii) The Interim Subleases, if and to the extent applicable;



(iv)    The Emeritus Bills of Sale [these are set up for Sellers’ signatures
only];


(v)    Documents evidencing the assumption of the Existing Financing by
Purchaser or HC REIT;


(vi)    Documentation, reasonably acceptable to Sellers and the Title Company,
confirming the authority of Purchaser to execute and deliver this Agreement and
all of the documents described in this Paragraph 4 and to consummate the
Transaction;


(vii)    Such supporting affidavits from Purchaser, in its capacity as the
lessee or manager of the CPM Facilities, other than the Hunters Glen Facility,
as Sellers may reasonably request with respect to the matters covered by the
Owner’s Affidavits and no change affidavits being delivered by Sellers pursuant
to Sections 4(a)(vi) and (viii), respectively; and


(viii)    A closing statement with respect to each of the CPM Facilities.


(c)    The AL Facilities Deliveries. Purchaser acknowledges and agrees that the
documents and other actions and deliveries required to be delivered or taken at
Closing by the Owners and Purchaser/HC REIT with respect to the AL Facilities
shall be governed by the AL Master Agreement.

5.     Closing Costs and Prorations.


(a)    Costs and Expenses. Costs and expenses associated with the sale of the AL
Facilities shall be governed by the terms of the AL Master Agreement. Costs and
expenses associated with the sale of the CPM Assets to Purchaser or HC REIT
shall be allocated between the parties as follows:


(i)    Any state, county, or local transfer, sales, excise or use tax due and
payable by virtue of the transfer to Purchaser or HC REIT of the Real Property
and CPM Facilities, the cost of the Owner’s Title Policies (as defined below)
including any endorsements required to resolve any objections to title set forth
in the Title and Survey Objection Letters (as defined below) which Sellers agree
to cure in accordance with the terms of this Agreement, the cost of the Surveys
(as defined below), escrow fees and recording fees shall be allocated between
Sellers and Purchaser in the manner set forth in Exhibit E;


(ii)    Purchaser and Sellers shall each pay their own attorney's fees;


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




(iii)    Purchaser will bear all costs associated with its Due Diligence Review
(as defined below);


(iv)    In the event Sellers elect to cure any objections Purchaser makes to the
items described in the Title Commitments, then Sellers shall pay the cost of
obtaining and recording any releases necessary to deliver title to the CPM
Assets in accordance with the terms of this Agreement; and


(v)    Purchaser shall pay or shall cause HC REIT to pay any costs and fees
associated with the assumption of the Existing Financing.


(b)    Prorations and Adjustments.


(i)    Revenues (including but not limited to rent due from the residents of the
Facilities) and expenses (including but not limited to real and personal
property taxes or payroll and employee benefits) related to the ownership or
operation of the CPM Facilities, other than the Grand Terrace Facility, shall be
prorated as of the Closing Date with Purchaser entitled to such revenues and
responsible for such expenses for the period from and after the Closing Date and
with Seller entitled to such revenues and responsible for such expenses for the
period prior to the Closing Date.


(ii)    In furtherance and not in limitation of the foregoing, the applicable
Seller shall, or in the case of the Hunters Glen Facility shall cause XL within
thirty (30) days after the Closing Date to, arrange for a final statement with
respect to all utilities serving the CPM Facilities (other than the Grand
Terrace Facility) as of the Closing Date and, within sixty (60) days after the
Closing Date or earlier if required to avoid the imposition of any liens against
such CPM Facilities, shall pay all fees identified thereon and Purchaser shall
arrange for all such utilities to be billed in its name from and after the
Closing Date and shall pay all fees due therefor as of the Closing Date.


(iii)    Purchaser shall pay to Sellers at Closing an amount equal to the
outstanding utilities deposits paid by Sellers to utility providers with respect
to the CPM Facilities, other than Grand Terrace Facility, as set forth more
fully in Exhibit F hereto.


(iv)    In the event Purchaser receives a credit against its license application
fees for any amounts paid by Sellers or the Owners for the period covered by
Purchaser’s license, Purchaser shall remit to Sellers or the Owners, as
applicable, at Closing an amount equal to such credit.


(v)    All amounts due and owing between each of the Sellers, on the one hand,
and the Purchaser, on the other hand, under the Management Agreements related to
the Emeritus Managed CPM Facilities including, but not limited to, management
fees due to Purchaser, the reimbursement by the applicable Seller of any
expenses advanced by Purchaser on behalf of such Seller during the course of the
management of the CPM Facility owned by such Seller, the reimbursement by
Purchaser of any expenses paid by the applicable Seller that relate to the
period after Closing and any amounts owing from Sellers under the Emeritus
Pooled Liability and Workers


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


Compensation/Occupational Injury Insurance Programs (the "Programs") with
respect to the participation of the Emeritus Managed CPM Facilities in the
Programs (but specifically excluding the Termination Security Payment or amounts
due with respect to tail insurance, which amounts Purchaser has agreed to waive
in its capacity as the administrator of the Programs) shall be reconciled on a
facility by facility basis and a final payment shall be due from Purchaser to
the applicable Seller or from the applicable Seller to Purchaser, as applicable,
within sixty (60) days after the Closing which includes such Managed CPM
Facility.


6.    Possession


On the Closing Date, Sellers shall deliver to Purchaser and/or HC REIT
possession of the CPM Facilities, subject only to rights of residents of the CPM
Facilities and the rights of Sellers under the Interim Subleases, if applicable,
free and clear of all liens, claims and charges other than the Permitted
Exceptions (as defined below). Purchaser’s and HC REIT’s rights to possession of
the AL Facilities at Closing shall be governed by the AL Master Agreement.


7.     Representations and Warranties of Seller


Each of the Sellers does hereby warrant and represent to Purchaser on behalf of
itself and not on behalf of any other Seller that:


(a)    Authority. Such Seller has full power and authority to execute and
deliver this Agreement and all related documents, and to carry out the portion
of the Transaction contemplated herein with respect to the Real Property and the
CPM Facilities. This Agreement is valid, binding and enforceable against such
Seller in accordance with its terms, except as such enforceability may be
limited by creditors’ rights laws or general principles of equity. The execution
of this Agreement and the consummation of the portion of the Transaction
contemplated herein with respect to the Real Property and the CPM Facilities do
not result in a breach of the terms and conditions of nor constitute a default
under or violation of such Seller’s corporate formation documents or of any law,
regulation, court order, mortgage, note, bond, indenture, agreement, license or
other instrument or obligation to which such Seller is now a party or by which
such Seller or any of the assets of such Seller may be bound or affected.


(b)    Necessary Action. Such Seller will make all reasonable efforts, with all
due diligence, to take all action and obtain all consents prior to the Closing
Date necessary for it to lawfully enter into and carry out the terms of this
Agreement, including, but not limited to, providing or, in the case of the Grand
Terrace Facility, causing to be provided, any notice of the sale of the CPM
Facility owned by it to the residents of the CPM Facility or any governmental
agency or authority, required to be provided by such Seller or, in the case of
the Grand Terrace Facility, by its predecessor in interest, in its capacity as
the licensed operator of the CPM Facility owned by it to the extent such notice
from Seller or, in the case of the Grand Terrace Facility, its predecessor in
interest may be required by law.


(c)    Litigation. Except as otherwise described in Exhibit G attached hereto,
there are no


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


claims, actions, suits, investigations or proceedings pending or, to the
knowledge of such Seller, threatened by or before any court, administrative
agency or other governmental authority or any arbitrator against or relating to
such Seller or with respect to its ownership or the operation of the CPM
Facility owned by it. The portion of the Transaction contemplated herein to
which such Seller is a party has not been challenged by any governmental agency
or any other person, nor does such Seller know or have reasonable grounds to
know, of any basis for any such actions, suits or proceedings.


(d)    Status of Seller. Such Seller is duly formed, organized, validly existing
and in good standing under the laws of the State of its formation as set forth
in the introductory paragraph of this Agreement and is in good standing under
the laws of the State in which the CPM Facility owned by it is located if other
than the state of its formation.


(e)    The CPM Facilities. The CPM Facility owned by such Seller is an assisted
living/independent living facility known as and located at the addresses set
forth on Exhibit B.


(f)    Hazardous Materials. During the time in which such Seller has owned the
Real Property and the CPM Facility owned by it, such Seller has not used,
generated, transported, treated, constructed, deposited, stored, disposed,
placed or located at, on, under or from such Real Property or Facility any
flammable explosives, radioactive materials, hazardous or toxic substances,
materials or wastes, pollutants or contaminants defined, listed or regulated by
any local, state or federal environmental laws.


(g)    Condemnation. There is presently no pending or, to the best of such
Seller’s knowledge, contemplated or threatened, condemnation of the CPM Facility
owned by such Seller or any part thereof.


(h)    Disclosure. Such Seller has not failed to disclose to Purchaser any
material and adverse fact or condition regarding this Agreement, the CPM Assets
which are owned by it or the portion of the Transaction to which such Seller is
a party and no representation or warranty by such Seller contained in this
Agreement and no statement contained in any certificate, list, exhibit, or other
instrument furnished or to be furnished by such Seller to Purchaser pursuant
hereto, or in connection with the Transaction, contains or will contain any
untrue statement of a material fact, or omits or will omit to state any material
facts which are necessary in order to make the statements contained herein or
therein not misleading. All information to be disclosed by such Seller hereunder
shall be true and correct in all material respects, will not contain any
misstatement of any material fact, and shall not omit to state any material fact
necessary to make such information not misleading.


(i)    Hunters Glen. In addition to the foregoing, Seller, MM Assisted, LLC
("MMA") makes the following representations with respect to the Hunters Glen
Facility:


(i)    MMA has no notice or knowledge that the Hunters Glen Facility and its
operation and use are not in compliance with all applicable municipal, county,
state and federal laws, regulations, statutes, ordinances, standards and orders
and all administrative rulings and with all


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


municipal, health, building, land use and zoning laws and regulations where the
failure to comply therewith could have a material adverse effect on the
business, property, condition (financial or otherwise) or operation of such
Facility;


(ii)    MMA has no notice or knowledge that there are any outstanding
deficiencies or work orders of any authority having jurisdiction over the
Hunters Glen Facility requiring conformity to any applicable statute,
regulation, ordinance or by-law;


(iii)    MMA has no notice or knowledge of any claims, requirement or demand of
any licensing or certifying agency supervising or having authority over the
Hunters Glen Facility or otherwise to rework or redesign it or to provide
additional furniture, fixtures, equipment or inventory so as to conform to or
comply with any exiting law, code or standard which has not been fully satisfied
prior to the date hereof or which will not be satisfied prior to the Closing;


(iv)    MMA has not received any notice from any governmental body claiming a
violation of any building, zoning, environmental or other laws or ordinances;


(v)    The Hunters Glen Facility is duly licensed in the name of MMA under
Montana law as a 101 unit assisted living facility and such license is in full
force and effect as of the date hereof and there is no action pending or, to the
knowledge of MMA, threatened to revoke, rescind or terminate the license for the
Hunters Glen Facility. A true and correct copy of the license for the Hunters
Glen Facility has been provided to Purchaser prior to the Execution Date.


(vi)    A true and correct list of all operating contracts and equipment leases
to which MMA or, to the best of its knowledge, XL is a party in connection with
its ownership and/or XL’s operation of the Hunters Glen Facility (collectively,
the "Operating Contracts") will be provided to Purchaser within five (5) days
after the Execution Date and true and correct copies of the Operating Contracts
will be provided to provided to Purchaser within ten (10) days after the
Execution Date. Each of the Operating Contracts to which MMA is a party and, to
the best knowledge of MMA, each of the Operating Contracts to which XL is a
party, is in full force and effect and none of the Operating Contracts to which
MMA is a party, and to the best knowledge of MMA, none of the Operating
Contracts to which XL is a party, has been modified or amended. MMA has no
notice or knowledge that it, XL or the Hunters Glen Facility is in default of
any obligations under the Operating Contracts nor is MMA aware of any default or
any action which, with the passage or time or the giving of notice or both would
constitute a default, under the Operating Contracts by any other party thereto.


(vii)    MMA has no notice or knowledge that any of the employees of the Hunters
Glen Facility are members of a labor union or subject to any collective
bargaining agreement nor, to the best of MMA’s knowledge, are any such employees
engaged in any union organizing activities. MMA is not a party, nor to the best
of its knowledge is XL a party, to any labor dispute or grievances with any of
the employees of the Hunters Glen Facility.


(viii)    MMA has provided Purchaser with a true and correct copy of the
Certificate of Occupancy for the Hunters Glen Facility.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(j)    Assignor. Assignor makes the following representations and warranties
with respect to himself and the AL Master Agreement:


(i)    Assignor has full power and authority to execute and deliver this
Agreement and all related documents, and to carry out the portion of the
Transaction contemplated herein with respect to the AL Facilities. Assignor has
no reason to believe that this Agreement is not valid, binding and enforceable
against Assignor in accordance with its terms, except as such enforceability may
be limited by creditors’ rights laws or general principles of equity. Assignor
has no reason to believe that the execution of this Agreement and the
consummation of the portion of the Transaction contemplated herein with respect
to the AL Facilities result in a breach of the terms and conditions of nor
constitute a default under or violation of any law, regulation, court order,
mortgage, note, bond, indenture, agreement, license or other instrument or
obligation to which Assignor is now a party or by which Assignor or any of the
assets of Assignor may be bound or affected.


(ii)    There are no claims, actions, suits, investigations or proceedings
pending or, to the knowledge of Assignor, threatened by or before any court,
administrative agency or other governmental authority or any arbitrator against
or relating to Assignor.


(iii)    Assignor is a married man residing in the State of Washington but has
authority to enter into this Agreement and carry out the portion of the
Transaction to which Assignor is a party hereunder Assignor having obtained any
consent from his spouse which he may be required to obtain under Washington’s
community property laws.

For purposes of the representations and warranties of the Sellers and Assignor
set forth in this Section 7 (other than those set forth in Section 7(i) as to
which this limitation shall not apply), (A) no Seller nor Assignor will be
deemed to have "knowledge" of any information which is known to Purchaser, in
its capacity as the manager or lessee of an of the Facilities, if such
information has not been reported or delivered to the applicable Seller or
Assignor by Purchaser and (B) no Seller or Assignor shall be in breach of its
representations and warranties set forth in this Section 7 if Purchaser, in its
capacity as the manager or lessee of a Facility, has actual knowledge that a
representation or warranty of the applicable Seller or Assignor is not true but
nonetheless elects to proceed with Closing the Transaction with respect to the
Facility owned by such Seller in the case of the CPM Facilities or with respect
to the affected AL Facility.


8.     Representations and Warranties of Purchaser.


Purchaser hereby warrants and represents to Sellers and Assignor that:


(a)    Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Washington and is, or prior
to Closing will be, duly qualified to do business as a foreign corporation and
in good standing in each of the states in which the Facilities are located.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(b)    Authority. Purchaser has full power and authority to execute and to
deliver this Agreement and all related documents and to carry out the
Transaction contemplated herein and the same do not result in a breach of the
terms and conditions of nor constitute a default under or violation of any law,
regulation, court order, mortgage, note, bond, indenture, agreement, license or
other instrument or obligation to which Purchaser is a party or by which
Purchaser or any of its assets may be bound or affected. This Agreement is
valid, binding and enforceable as against Purchaser in accordance with its
terms, except as such enforceability may be limited by applicable creditors’
rights, laws or principles of equity.

(c)    Litigation. There is no litigation, investigation or other proceeding
pending or threatened against or relating to Purchaser, its properties or
business which is material to this Agreement, or which would prevent Purchaser
from performing its obligations hereunder.


(d)    Necessary Action. Purchaser will make all reasonable efforts, with all
due diligence, to take all action and obtain all consents prior to Closing
necessary for it to lawfully enter into and carry out the terms of this
Agreement.


9.     Brokers


Each of the Sellers, Assignor and Purchaser represents, covenants, and warrants
to the other that each has employed no broker or finder in connection with the
Transaction contemplated herein. Each Seller and Assignor, solely on behalf of
itself/himself and not on behalf of any other party, agrees to indemnify and
hold Purchaser harmless from and against all liability, claims, demands, damages
or costs of any kind, including attorneys' fees, arising from or connected with
any broker’s commission or finder's fee or commission or charge claimed to be
due any person arising from such Seller’s or Assignor’s, as applicable, conduct
with respect to this Transaction. Purchaser agrees to indemnify and hold each
Seller and Assignor harmless from and against all liability, claims, demands,
damages or costs of any kind, including attorneys’ fees, arising from or
connected with any broker's commission or finder’s fee or commission or charge
claimed to be due any person arising from Purchaser’s conduct with respect to
this Transaction.


10.    Sellers’ and Assignor’s Covenants


(a)     Sellers’ Pre-Closing. Between the date hereof and the Closing Date,
except as contemplated by this Agreement or with the consent of Purchaser, each
of the Sellers does hereby covenant as follows on behalf of itself and not on
behalf of the other Sellers:


(i)    Such Seller will not enter into any contract, commitment or agreement
affecting the CPM Assets owned by such Seller except in the ordinary course of
business and such Seller will advise Purchaser of any contracts or commitments
which it enters, whether in the ordinary course of business or otherwise;


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




(ii)    Such Seller will provide Purchaser and HC REIT and their agents and
employees with access to the CPM Facility owned by it and to the books and
records of such Facility for the purpose of enabling Purchaser to conduct its
Due Diligence Review; provided, however, that such access and inspection shall
be with at least 24 hours prior notice and during normal business hours at such
time and in such manner as the parties shall reasonably agree upon;


(iii)    Such Seller will not take any action inconsistent with its obligations
under this Agreement or which could hinder or delay the consummation of the
Transaction contemplated by this Agreement;


(iv)    Such Seller will maintain the CPM Assets owned by it in substantially
the same condition as they are in as of the Execution Date, ordinary wear and
tear excepted;


(v)    Such Seller will promptly notify Purchaser of any changes affecting the
validity or accuracy of its representations and warranties of which it becomes
aware prior to the Closing Date;


(vi)    To the extent such Seller is an owner of an Emeritus Managed CPM
Facility or the Hunters Glen Facility, such Seller shall negotiate in good faith
with Purchaser the terms of one or more Subleases (the "Interim Subleases")
under which the applicable Sellers will sublease from Purchaser any of the
Emeritus Managed CPM Facilities or the Hunters Glen Facility which, as of the
Closing Date are not licensed in the name of Purchaser until such time as a
license for such CPM Facility or Facilities is issued in the name of Purchaser
(the "Licensure Date"), subject to Purchaser’s right to continue to operate or,
in the case of the Hunters Glen Facility to begin to operate the affected CPM
Facility or Facilities under the applicable Management Agreement, as amended by
the applicable Management Agreement Amendment or, in the case of the Hunters
Glen Facility, under the Interim Hunters Glen Management Agreement.


(vii)    Such Seller shall negotiate in good faith with Purchaser with respect
to the terms of the Grand Terrace LTA, the Management Termination Agreements,
the Management Amendment Agreements and, if applicable, the Interim Hunters Glen
Management Agreement.


(viii)    In the case of the owners of the CPM Facilities secured by the
Existing Financing, such Seller shall, upon request, cooperate in HC REIT’s
efforts to secure the consents needed to assume the Existing Financing, it being
understood and agreed that such Seller’s obligations with respect thereto shall
be limited to the cooperation obligation described herein and that such Seller
has not assumed, in any manner, responsibility for securing the consent of the
lender to the assumption of the Existing Financing.


(b)    MMA’s Pre-Closing Covenants. In addition to the covenants set forth in
Section 10(a), MMA covenants that between the Execution Date and the Closing
Date it will do the following:


(i)    Maintain in force the existing hazard and liability insurance policies,
or comparable


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


coverage, for the CPM Assets owned by it;


(ii)    Cause XL to maintain and operate the Hunters Glen Facility in the
ordinary course and in compliance with the terms of the Hunters Glen Management
Agreement; and


(iii)    Make available to Purchaser the regular, internally prepared and
un-audited monthly financial statements, including the income statement and
balance sheet, regarding the Hunters Glen Facility as and when they customarily
become available to MMA.


(c)    Assignor’s Pre-Closing Covenants. Assignor covenants that between the
Execution Date and the Closing Date, the AL Master Agreement will not be
amended, modified or terminated, in whole or in part, without the prior written
consent of Purchaser which consent may be withheld in its sole discretion and
that Assignor will take such action as may be reasonably necessary to enforce
the obligations of the Owners thereunder.


(d)    Sellers’ Closing Covenants. At the Closing, each of the Sellers agrees
that it will:


(i)    Execute and deliver such endorsements, assignments and other instruments
of transfer and conveyance as shall be reasonable or necessary to transfer and
assign the CPM Assets to Purchaser and/or HC REIT as herein provided, conveying
title to the Real Property and the CPM Facilities subject only to the Permitted
Exceptions (as hereinafter defined) and conveying title to the remainder of the
CPM Assets free and clear of all liens and encumbrances;


(ii)    Deliver to Purchaser and HC REIT a certificate dated as of the date of
Closing certifying in such detail as Purchaser and HC REIT may reasonably
specify that such Seller’s representations and warranties contained in this
Agreement or in any certificate or document delivered in connection with this
Agreement or the Transaction contemplated herein are true at and as of the date
of Closing as though such representations and warranties were then again made
and that such Seller shall have performed its obligations under this Agreement
that are to be performed prior to or at Closing;


(iii)    Pay for any of the costs and expenses identified in Paragraph 5 for
which it is responsible;


(iv)    Deliver the documents described in Section 4(a) to which such Seller is
a party.


(e)    Assignor’s Closing Covenants. At the Closing, Assignor agrees that he
will, upon request from Purchaser or HC REIT, use good faith efforts to cause
the Owners to take the action and deliver the documents contemplated by the
terms of the AL Master Agreement to be taken or delivered by them at Closing.


(f)    Post-Closing. After the Closing,


(i)    Each of the Sellers agrees that it will take such actions and properly
execute and


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


deliver to Purchaser and/or HC REIT, as applicable, such further instruments of
assignment, conveyance and transfer as, in the reasonable opinion of counsel for
Purchaser or HC REIT, as applicable, may be necessary to assure, complete and
evidence the full and effective transfer and conveyance of CPM Assets and the
continued licensing of the CPM Facilities.


(ii)    Upon request from Purchaser or HC REIT, take such action as may be
reasonably necessary to cause the Owners to take such actions and properly
execute and deliver to Purchaser and/or HC REIT, as applicable, such further
instruments of assignment, conveyance and transfer as, in the reasonable opinion
of counsel for Purchaser or HC REIT, as applicable, may be necessary to assure,
complete and evidence the full and effective transfer and conveyance of AL
Facilities and the continued licensing of the AL Facilities, it being understood
and agreed that pursuant to the terms of a separate agreement between the
members of the Owners and Assignor it is anticipated that Assignor will have
ownership and/or control of the Owners from and after the Closing Date.

11.    Purchaser’s Covenants


(a)    Pre-Closing. Between the date hereof and the Closing, except as
contemplated by this Agreement or with the consent of Sellers’, Purchaser agrees
that:


(i)    Purchaser will not take any action inconsistent with its obligations
under this Agreement or which could hinder or delay the consummation of the
Transaction contemplated by this Agreement;


(ii)    Purchaser will make all reasonable efforts, with all due diligence, to
obtain all consents, approvals and licenses necessary to permit the consummation
of the Transaction contemplated by this Agreement and/or necessary to permit
Purchaser to own and operate the CPM Facilities as of the Closing Date;
provided, however, Purchaser shall not be deemed to be in breach of its
obligations under this Section 11(a)(ii) in the event it is not licensed by
Closing to operate any or all of the CPM Facilities;


(iii)    Purchaser will proceed with all due diligence and at its sole cost and
expense to conduct such investigations with respect to Assets as it deems to be
reasonably necessary in connection with its purchase thereof, including, but not
limited to, zoning investigations, soil studies, environmental assessments,
seismic assessments, wetlands reports, appraisals, investigations of Sellers’,
the Owners’ and the Facilities’ books and records and operations, dry rot and
termite inspections and structural inspections, provided no investigations will
be physically intrusive on the Real Property or the Facilities unless Sellers or
the Owners consent thereto, which consents shall not, in the case of the
Sellers, be unreasonably withheld and which consents shall, in the case of the
Owners, be governed by the AL Master Agreement (the "Due Diligence Review");
provided, however, that Purchaser shall maintain the confidentiality of any
documents or information obtained by it from Sellers or Owners during the course
of its Due Diligence Review and shall return the same to Sellers or Owners, as
applicable, in the event the Transaction provided for herein fails to close for
any reason whatsoever. Furthermore, Purchaser shall indemnify, defend and hold
Sellers, Assignor and the Assets harmless of and from any and all losses,
liabilities, costs, expenses (including without


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


limitation, reasonable attorney's fees and costs of court at trial and on
appeal), damages, liens, claims (including, without limitation mechanics' or
materialmans’ liens or claims of liens), actions and causes of action arising
from or relating to Purchaser (or Purchaser’s agents, employees, or
representatives) entering on the Real Property and/or the Facilities to test,
study, investigate or inspect the same or any part thereof, whether pursuant to
this paragraph or otherwise or from a breach by Purchaser of its confidentiality
obligations hereunder. The foregoing indemnity shall expressly survive the
Closing or the earlier termination of this Agreement;


(iv)    Prior to the Closing with respect to the Hunters Glen Facility,
Purchaser will advise MMA in writing which, if any of the Operating Contracts it
elects to assume as of the Closing Date (the "Assumed Operating Contracts");


(v)    Purchaser will negotiate in good faith with Sellers with respect to the
terms of the Management Termination Agreements, the Management Amendment
Agreements, the Grand Terrace LTA, the Interim Hunters Glen Management
Agreement, if applicable, and the Interim Subleases; and


(vi)    Purchaser will continue to manage the Emeritus Managed CPM Facilities
and will continue to lease and operate the Grand Terrace Facility in accordance
with the terms of the Lease and Management Agreements.


(b)    Closing. At the Closing, Purchaser agrees that it will:


(i)    Cause HC REIT to pay the cash due under Sections 2(a)(ii);


(ii)    Deliver to Sellers a Certificate dated as of the date of Closing
certifying in such detail as Sellers may reasonably specify the fulfillment of
the conditions set forth in Paragraph 13(b)(i);


(iii)    Pay for any of the costs and expenses specified in Paragraph 5 for
which it is responsible;


(iv)    Deliver or caused to be delivered the documents described in Section
4(b).


(v)    Deliver such documents or take such actions as it may be required to
deliver or take under the terms of the AL Master Agreement.


(c)    Post-Closing. After the Closing, Purchaser agrees that it will take such
actions and properly execute and deliver such further instruments as Sellers or
Assignor may reasonably request to assure, complete and evidence the Transaction
provided for in this Agreement.


12.    Mutual Covenants


Following the execution of this Agreement, Purchaser, Sellers and Assignor
agree:


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(a)    If any event should occur, either within or without the knowledge or
control of Purchaser, Assignor or Sellers which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the Transaction
contemplated by this Agreement, to use its, his or their reasonable efforts to
cure the same as expeditiously as possible.


(b)    To cooperate fully with each other in preparing, filing, prosecuting, and
taking any other actions which are or may be reasonable and necessary to obtain
the consent of any governmental instrumentality or any third party or to
accomplish the Transaction contemplated by this Agreement.


(c)    To effect in a timely fashion all pro-rations contemplated in this
Agreement.


13.    Conditions Precedent to Closing


(a)    Purchaser’s Conditions. Purchaser’s obligation to consummate the
Transaction is subject to the following conditions, any one or all of which may
be waived by Purchaser:


(i)    Title and Survey Review.


(A)    As of the Execution Date, (i) Purchaser has caused to be delivered to
Seller title reports or commitments (the "Title Commitments") for extended
coverage title insurance policies with respect to the Real Property issued by
the Title Company, along with legible copies of all of the exception documents
referenced therein with respect to each of the CPM Facilities and (ii) Purchaser
or HC REIT has ordered a litigation, bankruptcy, judgment and security interest
search in the names of the Sellers, the CPM Facilities, XL, in the case of the
Hunters Glen Facility, and Purchaser in the case of the Grand Terrace Facility
(the "Litigation and Lien Search").


(B)    As of the Execution Date, Purchaser has ordered ALTA surveys with respect
to any of the Real Property not covered by the Existing Surveys (the "New
Surveys"), which are being prepared by surveyors acceptable to Purchaser (the
"Surveyors") and Purchaser has requested that the Existing Surveys be
recertified to Purchaser, HC REIT and the Title Company (the "Recertified
Surveys" and together with the New Surveys, the "Surveys"), with, in each case,
the intent of the parties being that at Closing Purchaser will receive ALTA
Surveys which are sufficient to cause the Title Company to issue the Title
Policies (as defined below) without the survey exception (the "Surveys"). The
New Surveys shall be certified to the Purchaser, Sellers, the Title Company and
HC REIT and, upon completion thereof, Purchaser shall cause the New Surveys and
the Recertified Surveys to be delivered by the Surveyors to Purchaser, Sellers,
the Title Company and HC REIT.


(C)    Prior to Closing, in the case of any of the CPM Facilities which are
subject to an anticipated September 30, 2004 Closing, and within five (5)
business days, in the case of any of the CPM Facilities which are subject to an
anticipated Closing subsequent to September 30, 2004,


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


after Purchaser’s receipt of the last of the Title Commitment (including legible
copies of all of the exception documents referenced therein), the results of the
Litigation and Lien Search and the Survey with respect to a CPM Facility,
Purchaser shall advise the applicable Seller in writing on a CPM Facility by CPM
Facility basis of its objections, if any, to the matters reflected therein (a
"Title and Survey Objection Letter").


(D)    Prior to Closing, in the case of any of the CPM Facilities which are
subject to an anticipated September 30, 2004 Closing, and within five (5)
business days after the applicable Seller’s receipt of the Title and Survey
Objection Letter related to the CPM Facility owned by it, in the case of any of
the CPM Facilities which are subject to an anticipated Closing subsequent to
March 31, 2004, such Seller shall specify by written notice delivered to
Purchaser which of the objections described therein it will correct at or prior
to the Closing Date and which of such objections it is unable or elects not to
correct at or prior to the Closing Date (the "Seller Title and Survey Response
Notice"). If any Seller fails to deliver a Seller Title and Survey Response
Notice prior to Closing or within the applicable five (5) day period, as
applicable, such Sellers shall be deemed to have elected not to correct any of
the matters to which Purchaser objected in the applicable Title and Survey
Objection Letter. If a Seller elects or is deemed to have elected not to correct
some or all of the matters objected to in the applicable Title and Survey
Objection Letter, Purchaser shall have until Closing, in the case of any of the
CPM Facilities which are subject to an anticipated September 30, 2004 Closing,
or within five (5) days after the receipt of a Seller Title and Survey Response
Notice or after the date by which the Seller Title and Survey Response Notice
was due in accordance with the terms hereof , in the case of any of the CPM
Facilities which are subject to an anticipated Closing subsequent to September
30, 2004, in which to advise the applicable Seller of its decision to close,
notwithstanding the defects which such Seller is unable, or has elected not, to
correct, or of its election to terminate this Agreement either in its entirety
or solely as to the affected CPM Facility(ies). In the event Purchaser elects to
terminate this Agreement as a result of the existence of title, survey or
defects which a Seller elects not, or is unable, to correct by Closing, neither
party shall have any further rights or obligations hereunder.


(E)    Any matter reflected on the Title Commitments or in the results of the
Litigation and Lien Search or on the Surveys and not objected to by Purchaser or
as to which Purchaser waives its objections in accordance with the terms hereof,
shall be deemed accepted by Purchaser and shall for purposes hereof be deemed to
be the "Permitted Exceptions."


(F)    At Closing, Sellers shall cause the Title Company to issue one or more
extended coverage title insurance policies to Purchaser or HC REIT insuring
Purchaser’s or HC REIT’s title to the Real Property as of the Closing Date
subject to no exceptions other than the Permitted Exceptions in an aggregate
amount equal to the Purchase Price (unless a higher amount of title insurance
has been specified by Purchaser and the additional premium attributable to such
higher amount has been deposited by Purchaser with the Title Company, as escrow
agent, at or prior to Closing) (the "Owner’s Title Policies").


(G)    At Closing, the Surveyors shall issue to Purchaser the Surveys of the
Real Property revised to reflect any objections included in the Title and Survey
Objection Letters which


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


Sellers agree to correct in accordance with the terms hereof and certified in
the manner specified herein.


(ii)    Asbestos and Environmental Report. As of the Execution Date, Purchaser
has ordered from duly licensed environmental inspection companies reports with
respect to the CPM Facilities indicating (A) the presence (or absence) of
asbestos in each of the CPM Facilities, the level thereof, whether it is friable
or non-friable, if it is friable the recommended steps to correct the problem
and the anticipated cost thereof and (B) the results of a Phase I Assessment of
the Real Property and the CPM Facilities (the "Asbestos and Environmental
Reports"). Prior to Closing, in the case of any of the CPM Facilities which are
subject to an anticipated September 30, 2004 Closing and within five (5)
business days, in the case of any of the CPM Facilities which are subject to an
anticipated Closing subsequent to September 30, 2004, after Purchaser’s receipt
of the Asbestos and Environmental Reports (the "Environmental Review Period")
Purchaser shall approve or disapprove each of the Asbestos and Environmental
Reports in Purchaser’s sole and absolute discretion. Should Purchaser disapprove
the Asbestos and Environmental Reports, it shall notify the applicable Seller in
writing of such disapproval and the reasons therefor at or prior to the
expiration of the Environmental Review Period (the "Environmental Notice"). If
any Seller advises Purchaser prior to Closing, in the case of any of the CPM
Facilities which are subject to an anticipated September 30, 2004 Closing, or
within five (5) business days, in the case of any of the CPM Facilities which
are subject to an anticipated Closing subsequent to September 30, 2004, after
their receipt of Purchaser’s Environmental Notice that such Sellers is unwilling
or unable to remedy all such objections prior to the Closing Date, Purchaser
shall have until Closing, in the case of any of the CPM Facilities which are
subject to an anticipated Closing on September 30, 2004, or (2) business days
thereafter, in the case of any of the CPM Facilities which are subject to an
anticipated Closing subsequent to September 30, 2004, in which to advise the
applicable Seller in writing of its election either to waive the matters to
which it has objected and which Sellers are unwilling or unable to remedy or to
terminate this Agreement either in its entirety or solely as to the affected CPM
Facility(ies). Seller’s failure to respond to the Environmental Notice by
Closing or within such five (5) business day period, as applicable, shall be
deemed to be Seller’s notice to Purchaser that it is unable or unwilling to
remedy the objections set forth in the Environmental Notice.


(iii)    Due Diligence Review. Purchaser shall be satisfied with the results of
the Due Diligence Review; provided, however, if Purchaser is not satisfied with
the results of its Due Diligence Review, Purchaser shall have the right to
terminate this Agreement either in its entirety or solely as to the affected CPM
Facility(ies).

(iv)    Regulatory Approval; Licensing. Either (i) the approval of the
Transaction by the appropriate regulatory and licensing authorities and agencies
of the states where each of the CPM Facilities is located, including receipt by
Purchaser of all consents, approvals, licenses and certificates as may be
necessary for Purchaser lawfully to own and operate the CPM Facilities or (ii)
the execution and delivery by the applicable Seller of the Interim Sublease and
Management Agreement Amendment or the Interim Hunters Glen Management Agreement
with respect to any CPM Facility for which Purchaser does not hold a license in
its own name as of the Closing Date.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(v)    Damage and Condemnation. Prior to the Closing Date, the risk of physical
loss to the CPM Assets shall be borne by Sellers. Accordingly, it shall be a
condition to Purchaser’s obligation hereunder that prior to the Closing Date, no
material portion of any of the CPM Facilities nor any material portion of any of
the CPM Assets shall have been damaged or destroyed by fire or other casualty,
or shall have been taken or condemned by any public or quasi-public authority
under the power of eminent domain, in any such case to an extent which causes
the affected CPM Facility(ies) to lose use of any of its licensed beds/units or
to become impracticable to operate as of the Closing Date or the postponement
thereof, if applicable. If the CPM Assets shall have been so damaged or
destroyed and Purchaser waives this condition, the applicable Seller shall
assign to Purchaser all of its rights to any insurance proceeds in the
connection therewith and the portion of the Purchase Price allocated to the CPM
Facilities shall be reduced by any deductible which Purchaser shall be required
to pay in connection with such damage or destruction or by any uninsured costs
of repair or reconstruction. If the CPM Assets shall be so taken or condemned
prior to Closing, and if Purchaser waives this condition, Sellers shall pay or
assign to Purchaser all Sellers’ right to the proceeds of any condemnation award
in connection thereof and the portion of the Purchase Price allocated to the CPM
Facilities shall be reduced by such amount as may be agreed upon by the
applicable Seller and Purchaser as a reasonable estimate of the amount by which
the cost to repair the portion of the CPM Assets affected by such taking exceeds
such condemnation award; provided, however, if the applicable Seller and
Purchaser are unable to so agree by the Closing, then Purchaser may exercise its
right to terminate this Agreement pursuant to the immediately following
sentence. Purchaser may, however, in lieu of closing, elect to exercise its
rights under Paragraph 15(a) (iii) with respect to the affected CPM Facility or
Facilities if a material portion of the CPM Assets is damaged, destroyed or
taken prior to the Closing Date but such election shall not affect Purchaser’s
obligation to purchase, or Sellers’ obligation to sell, the remainder of the CPM
Assets in accordance with the terms of this Agreement or the AL Facilities in
accordance with the terms of the AL Master Agreement.


(vi)    No Defaults. Sellers shall not be in default under any mortgage,
contract, lease or other agreement affecting or relating to the CPM Assets
including, but not limited to, the documents evidencing or securing the Existing
Financing. provided, however, if such a default exists, Purchaser shall have the
right to terminate this Agreement either in its entirety or solely as to the
affected CPM Facility(ies)


(vii)    Sellers’ Performance. Each Seller shall have performed all of its
obligations under this Agreement that are to be performed prior to or at Closing
to the extent the same have not been waived by Purchaser in accordance with the
terms hereof; provided, however, if Seller has not performed its obligations
under this Agreement, Purchaser shall have the right to terminate this Agreement
either in its entirety or solely as to the affected CPM Facility(ies).


(viii)    Sellers’ Representations and Warranties. Sellers’ representations and
warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the Transaction contemplated
herein shall be true in all material respects at and as of


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


the date of Closing as though such representations and warranties were then
again made; provided, however, if Seller’s representations and warranties are
not materially true at Closing, Purchaser shall have the right to terminate this
Agreement either in its entirety or solely as to the affected CPM Facility(ies).


(ix)    No Material Adverse Change. There shall be no material adverse change in
the financial or physical condition or results of operations of any of the CPM
Facilities unless Sellers are able to demonstrate that such change is due to a
breach by Purchaser of its obligations under the Lease and Management
Agreements.


(x)    Board Approval. Purchaser shall have secured the approval of the
Transaction by its Board of Directors.   


(xi)    The Existing Financing. In the case of the CPM Facilities secured by the
Existing Financing, HC REIT shall have secured the consent of the lender to the
assumption of the Existing Financing.


For the avoidance of doubt, in the event that as of the Closing, any of the
foregoing conditions to Closing have been satisfied as to some, but not all, of
the Facilities, Purchaser shall have the right to either (A) waive the
condition(s) which has not been satisfied and proceed with the Closing or (B)
terminate this Agreement in its entirety or (C) terminate this Agreement solely
as to the CPM Facilities with respect to which the condition(s) to Closing has
not been satisfied. Further, any right which Purchaser may have to terminate the
AL Master Agreement or its obligation to purchase any or all of the AL
Facilities shall be governed by the AL Master Agreement which is incorporated
herein by this reference.


(b)    Sellers’ Conditions. Sellers’ obligation to sell the CPM Assets hereunder
is subject to the fulfillment of each of the following conditions, any one or
all of which may be waived by Sellers in writing:


(i)    Purchaser’s Representations and Warranties. Purchaser’s representations
and warranties in favor of Sellers contained in this Agreement or in any
certificate or document delivered to Sellers in connection with this Agreement
or the Transaction contem-plated herein shall be true in all material respects
at and as of the date of Closing as though such representations and warranties
were then again made; provided, however, if Purchaser’s representations and
warranties are not materially true at Closing, Sellers shall have the right to
terminate this Agreement either in its entirety or solely as to the affected CPM
Facility(ies).


(ii)    Purchaser’s Performance. Purchaser shall have performed its obligations
under this Agreement that are to be performed for the benefit of Sellers prior
to or at Closing to the extent the same have not been waived by Sellers in
accordance with the terms hereof; provided, however, if Purchaser has not
performed its obligations hereunder at Closing, Purchaser shall have the right
to terminate this Agreement either in its entirety or solely as to the affected
CPM Facility(ies).


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




For the avoidance of doubt, in the event that as of the Closing, any of the
foregoing conditions to Closing have been satisfied as to some, but not all, of
the CPM Facilities, the applicable Seller shall have the right to either (A)
waive the condition(s) which has not been satisfied and proceed with the Closing
or (B) terminate this Agreement in its entirety or (C) terminate this Agreement
solely as to the CPM Facilities with respect to which the condition(s) to
Closing has not been satisfied.


(c)    Assignor’s Conditions. Assignor’s obligation hereunder to assign the AL
Master Agreement to Purchaser is subject to the fulfillment of each of the
following conditions, any one or all of which may be waived by Assignor in
writing:


(i)    Purchaser’s Representations and Warranties. Purchaser’s representations
and warranties in favor of Assignor contained in this Agreement or in any
certificate or document delivered to Assignor in connection with this Agreement
or the Transaction contem-plated herein shall be true in all material respects
at and as of the date of Closing as though such representations and warranties
were then again made.


(ii)    Purchaser’s Performance. Purchaser shall have performed its obligations
under this Agreement that are to be performed for the benefit of Assignor prior
to or at Closing to the extent the same have not been waived by Assignor in
accordance with the terms hereof.


14.    Indemnification


(a)    By Sellers. Each Seller shall indemnify, defend and hold harmless
Purchaser from and against any and all costs, losses, damages, liabilities and
obligations arising from or related to:


(i)    The ownership and/or operation by such Seller of the portion of the CPM
Assets owned by it which exist as of the Closing Date, except to the extent
Purchaser is responsible for such costs, losses, damages, liabilities and
obligations under the terms of the Lease and Management Agreements, in which
case Seller shall have no indemnity obligation to Purchaser by virtue of the
terms of this Section 14(a);


(ii)    Any misrepresentation, breach of warranty or non-fulfillment of any
agreement or covenant on the part of such Seller under this Agreement or from
any misrepresentation in or omission from any certificate furnished or to be
furnished by such Seller to Purchaser hereunder;


(iii)    Any litigation, investigations or other proceedings pending or
threatened against or relating to the CPM Facility owned by such Seller or the
business being conducted thereon or against or relating to such Seller, its
properties or business, including but not limited to any such litigation,
investigations or other proceedings which may be disclosed to Purchaser in this
Agreement, or any exhibit attached to this Agreement, or otherwise; and


(iv)    Any and all actions, suits, proceedings, demands, assessments,
judgments, costs and


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


legal and other expenses, including, but not limited to, reasonable attorney's
fees, incident to any of the foregoing;


For purposes of this Paragraph 14, an obligation shall be deemed to "exist" as
of the Closing if it relates to events which occurred prior to the Closing even
if it is not asserted until after the Closing.


(b)    By Purchaser to Sellers. Purchaser shall indemnify, defend and hold
Sellers harmless from and against any and all costs, losses, damages,
liabilities and obligations arising from or related to:


(i)    Except as otherwise provided in this Agreement, the ownership and
operation of the CPM Assets from and after the Closing Date;


(ii)    Any misrepresentation, breach of warranty or non-fulfillment of any
agreement on the part of Purchaser under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Purchaser to Sellers hereunder; and


(iii)    Any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses, including, but not limited to,
reasonable attorney's fees, incident to any of the foregoing.


(c)    By Assignor. Assignor shall indemnify, defend and hold harmless Purchaser
from and against any and all costs, losses, damages, liabilities and obligations
arising from or related to


(i)    Any misrepresentation, breach of warranty or non-fulfillment of any
agreement on the part of Assignor under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Assignor to Purchaser hereunder; and


(ii)    Any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses, including, but not limited to,
reasonable attorney's fees, incident to any of the foregoing.


(d)    By Purchaser to Assignor. Purchaser shall indemnify, defend and hold
harmless Assignor from and against any and all costs, losses, damages,
liabilities and obligations arising from or related to


(i)    Any misrepresentation, breach of warranty or non-fulfillment of any
agreement on the part of Purchaser under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Purchaser to Assignor hereunder; and


(ii)    Any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses, including, but not limited to,
reasonable attorney's fees, incident to any of the foregoing.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






15.    Termination


(a)    Grounds for Termination. This Agreement may be terminated and the
Transaction contemplated herein abandoned at any time prior to Closing:


(i)    By mutual written agreement of the parties;


(ii)    By Sellers, if any of the conditions set forth in Paragraph 13(b) shall
have become incapable of fulfillment prior to the Closing Date or such earlier
date as may be specifi-cally provided for the performance thereof (as the same
may be extended) through no fault of Sellers and the same shall not have been
waived by Sellers;


(iii)    By Purchaser, if any of the conditions set forth in Paragraph 13(a)
shall have become incapable of fulfillment prior to the Closing Date or such
earlier date as may be specifi-cally provided for the performance thereof (as
the same may be extended) through no fault of Purchaser hereunder or under the
Lease and Management Agreements and the same shall not have been waived by
Purchaser;


(iv)    By Assignor, if any of the conditions set forth in Paragraph 13(c) shall
have become incapable of fulfillment prior to the Closing Date or such earlier
date as may be specifi-cally provided for the performance thereof (as the same
may be extended) through no fault of Assignor hereunder;


(v)    By any of Sellers, Assignor or Purchaser in the event of a material
breach by another party of its obligations hereunder;


(vi)    By any of Sellers, Assignor or Purchaser if the Closing has not occurred
by the Closing Date specified in Paragraph 3 as the same may be extended in
accordance with the terms thereof; and


(vii)    By Purchaser upon Purchaser’s receipt of written notification of any
fact which would materially change any of the representations or warranties of
Sellers herein.


(b)    Sellers’ Remedies Upon Termination. In the event of the termination of
this Agreement by Sellers under Paragraphs 15(a) (ii) or (v) or under Paragraph
15(a)(vi) in the event the Closing has failed to occur as a result of a material
breach by Purchaser of its obligations hereunder, Purchaser and Sellers
acknowledge and agree as follows:


PURCHASER SHALL PAY TO SELLERS AS SELLERS’ SOLE AND EXCLUSIVE REMEDY AN AMOUNT
NOT TO EXCEED TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000) AS LIQUIDATED
DAMAGES, THE PARTIES ACKNOWLEDGING AND AGREEING THAT THE AMOUNT OF DAMAGES WHICH
SELLERS MAY INCUR AS A RESULT OF SUCH TERMINATION MAY BE


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


DIFFICULT TO ASCERTAIN AND THAT THE AMOUNT PROVIDED FOR HEREIN IS A REASONABLE
AND FAIR ESTIMATE THEREOF, AFTER WHICH THE PARTIES SHALL HAVE NO FURTHER RIGHTS
OR OBLIGATIONS HEREUNDER. THE LIQUIDATED DAMAGES PROVIDED FOR HEREIN ASSUMES
THAT SELLERS HAVE AGREED TO SELL, AND PURCHASER HAS AGREED TO PURCHASE, FOUR
FACILITIES FOR A TOTAL LIQUIDATED DAMAGES AMOUNT PER FACILITY OF FIFTY THOUSAND
AND NO/100 DOLLARS ($50,000). ACCORDINGLY, THE ACTUAL AMOUNT DUE FROM PURCHASER
TO SELLERS SHALL BE FIFTY THOUSAND AND NO/100 DOLLARS ($50,000) PER FACILITY
WHICH IS NOT PURCHASED BY PURCHASER OR HC REIT AS A RESULT OF A DEFAULT BY
PURCHASER HEREUNDER IT BEING UNDERSTOOD AND AGREED BY SELLERS AND PURCHASER
THAT, AMONG OTHER THINGS, THE INABILITY TO SECURE THE CONSENT OF A LENDER TO THE
ASSUMPTION OF THE EXISTING FINANCING SHALL NOT BE DEEMED TO BE A DEFAULT BY
PURCHASER OR HC REIT.


_____________________                __________________
Sellers’ Initials                    Purchaser’s Initials


(c)    Purchaser’s Remedies Upon Termination. In the event Purchaser has the
right to terminate this Agreement by Purchaser under Paragraphs 15(a) (iii) or
(v) or under Paragraph 15(a) (vi) in the event the Closing has failed to occur
as of a material breach by Sellers of their obligations hereunder or Assignor of
his obligations hereunder, Purchaser shall have the right either to (i) waive
the condition or covenant or breach at issue and proceed with the Transaction on
the terms contemplated herein or (ii) seek specific performance of Sellers’ or
Assignor’s obligations, as applicable, hereunder or (iii) terminate this
Agreement and seek to recover from Sellers or Assignor, as applicable, the
actual damages suffered by Purchaser as a result of such breach. In no event
will Sellers or Assignor be liable to Purchaser for consequential or incidental
damages including, without limitation, lost profits.


(d)    Assignor’s Remedies Upon Termination. In the event this Agreement is
terminated by any of Sellers, Assignor or Purchaser pursuant to this Section 15
other than as a result of Assignor’s breach of his obligations hereunder,
Assignor shall be entitled to recover any actual damages suffered by Assignor as
a result thereof.


(e)    Expenses. In the event the Transaction contemplated hereby is not closed
for any reason other than a breach by Purchaser, Assignor or Sellers, Sellers,
Purchaser and Assignor shall share equally all escrow cancellation fees and
title charges. In the event the Transaction contemplated hereby is not closed as
a result of a breach by Purchaser, Purchaser shall pay all escrow cancellation
fees and title charges, in the event the Transaction contemplated hereby is not
closed as a result of a breach by Sellers, Sellers shall pay all escrow
cancellation fees and title charges and in the event the Transaction
contemplated hereby is not closed as a result of a breach by Assignor, Assignor
shall pay all escrow cancellation fees and title charges.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






(f)    Lease and Management Agreements. In the event the Transaction does not
close for any reason, the rights and obligations of the Sellers and the
Purchaser under the Lease and Management Agreements shall remain unaffected.


16.     Miscellaneous


(a)    Notice. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, by overnight courier guaranteeing
overnight delivery or by facsimile transmission (if confirmed verbally or in
writing by mail as aforesaid), to the following address:


To Sellers or Assignor:
c/o Columbia Pacific Management, Inc.
600 University Street, Suite 2500
Seattle, WA 98101
Telephone: (206) 728-9063
Facsimile: (206) 728-9327


with a copy to:        Tom Barkewitz
Alston, Courtnage & Bassetti, LLP   
1000 2nd Avenue, Suite 3900
Seattle, WA 98104
Telephone: (206) 623-7600
Facsimile: (206) 623-1752


To Purchaser:        Emeritus Corporation
3131 Elliott Ave, Suite 500
Seattle, WA 98121
Telephone: (206) 298-2909
Facsimile: (206) 301-4500


with a copy to:     The Nathanson Group PLLC
1520 Fourth Avenue, Sixth Floor
Seattle, WA 98101
Attn: Randi S. Nathanson
Telephone: 206-623-6239
Facsimile: 206-623-1738


Notice shall be deemed upon the actual receipt or refusal of receipt thereof
regardless of the method of delivery used.


(b)    Sole Agreement. This Agreement may not be amended or modified in any


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


respect whatsoever except by instrument in writing signed by the parties hereto.
This Agreement, including the AL Master Agreement incorporated herein by
reference, constitutes the entire agreement between the parties hereto and
supersedes all prior negotiations, discussions, writings and agreements between
them.


(c)    Assignment. The terms of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by and against the heirs, successors and
permitted assigns of the parties hereto, it being specifically understood and
agreed that at or prior to Closing Purchaser may assign certain of it rights and
obligations hereunder to HC REIT and that such assignment shall be permitted
without the further consent of Sellers or Assignor. Any other assignment shall
require the consent of Sellers and Assignor, which consent shall not be
unreasonably withheld. Sellers and Assignor each acknowledge and agree that
notwithstanding that HC REIT may be the ultimate purchaser of certain of the
Assets, HC REIT shall not be liable for the obligations of Purchaser under this
Agreement, except to the extent HC REIT specifically assumes for the benefit of
Purchaser, but not Sellers or Assignor, such obligations.


(d)    Captions. The captions of this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.


(e)    Survival. All covenants, indemnities, warranties and representations of
Purchaser, Assignor and Sellers herein shall survive the Closing and shall
continue in effect for a period of two (2) years after Closing with respect to
the Hunters Glen Facility and one (1) year after the Closing Date with respect
to the remainder of the CPM Facilities, after which they shall terminate and be
of no further force or effect.


(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.


(g)    Severability. Should any one or more of the provisions of this Agreement
be determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.


(i)    Confidentiality. In the event the Transaction fails to close for any
reason, Purchaser, Assignor and Sellers agree to keep confidential any
proprietary information disclosed to them by the other parties during the course
of this Transaction.


(j)    Construction. Each party acknowledges and agrees that it has participated
in the drafting and the negotiation of this Agreement and has been represented
by counsel during the course thereof. Accordingly, in the event of a dispute
with respect to the interpretation or


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


enforcement of the terms hereof, no provision shall be construed so as to favor
or disfavor any party hereto.


(k)    Attorneys’ Fees. In the event of litigation or other proceedings
involving the parties to this Agreement to enforce any provision of this
Agreement, to enforce any remedy available upon default under this Agreement, or
seeking a declaration of the rights of any party under this Agreement, the
prevailing party shall be entitled to recover from the others such reasonable
attorneys’ fees and costs as may be actually incurred, including its costs and
fees on appeal.


(l)    Waiver of Jury Trial.


EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, INCLUDING TO ENFORCE OR
DEFEND ANY RIGHTS HEREUNDER AND AGREES THAT ANY SUCH ACTION SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.   


(m)    Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event on which the
designated period of time begins to run shall not be included and the last day
of the period so computed shall be included, unless such last day is a Saturday,
Sunday or legal holiday, in which event the period shall run until the next day
which is not a Saturday, Sunday or a legal holiday.


(n)    Expenses. Except as otherwise specifically provided herein, each party
shall bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the Transaction.


17.    Employee Benefits


Sellers and Purchaser acknowledge and agree that with the exception of the
Hunters Glen Facility, all of the employees of the Facilities are currently the
employees of Purchaser under the terms of the Lease and Management Agreements.
With respect to the Hunters Glen Facility, MMA and Purchaser agree as follows.
At Closing, MMA shall terminate or shall cause XL to terminate all of the
employees of the Hunters Glen Facility and shall pay to them or cause XL to pay
to them any wages and benefits, i.e., vacation days and wellness days, which are
due as of the Closing Date under applicable State law. Purchaser agrees to
extend an offer of employment to each of the employees of the Hunters Glen
Facility on reasonably comparable terms and conditions to the current terms of
their employment as disclosed to Purchaser by MMA or XL. Purchaser acknowledges
and agrees that MMA and XL are relying on Purchaser’s agreement as set forth in
this Paragraph 17 in not giving notice to the employees of the Hunters Glen
Facility of the Transaction provided for herein under the provisions of the WARN
Act.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4






18.    Resident Security Deposits


(a)    Sellers and Purchaser acknowledge and agree that, with the exception of
the Hunters Glen Facility, Purchaser already has possession and supervisory
control of all of the resident security deposits at the Facilities under the
terms of the Lease and Management Agreements. With respect to the Hunters Glen
Facility, at Closing, MMA shall provide or shall cause XL to provide Purchaser
with an accounting of all resident security deposits being held by MMA or XL as
of the Closing Date for the residents or prospective residents of the Hunters
Glen Facility (the "Resident Deposits"). Such accounting shall set forth the
names of the residents or prospective residents for whom such funds are held,
the amounts held on behalf of each resident or prospective resident and the
warranty of MMA or XL that the accounting is true, correct and complete.


(b)    On the Closing Date, MMA shall transfer or cause to be transferred the
Resident Deposits to the bank account designated by the Purchaser and Purchaser
shall in writing acknowledge to MMA and/or XL receipt of and expressly assume
all MMA’s and/or XL’s financial and custodial obligations with respect thereto,
it being the intent and purpose of this provision that, at Closing, MMA and XL
will be relieved of all fiduciary and custodial obligations with respect to the
Resident Deposits actually transferred to Purchaser, and that Purchaser will
assume all such obligations and be directly accountable to the residents and
prospective residents of the Hunters Glen Facility, with respect thereto.


(c)    Notwithstanding the foregoing, MMA will indemnify and hold Purchaser
harmless from all liabilities, claims and demands in the event the amount of the
Resident Deposits transferred to the Purchaser’s bank account as provided in
Paragraph 18(b) did not repre-sent the full amount of such Resident Deposits
then or thereafter shown to have been delivered to MMA or XL by the current
residents or prospective residents of the Hunters Glen Facility.


19.     Accounts Receivable


(a)    Sellers and Purchaser acknowledge and agree that, with the exception of
the Hunters Glen Facility Purchaser currently possesses all of the information
which it may need with respect to the accounts receivable of the Facilities.
However, with respect to the Hunters Glen Facility, MMA and Purchaser agree as
follows. Within ten days prior to the Closing Date, MMA shall provide or cause
XL to Purchaser with a detailed listing of the accounts receivable which are
anticipated to be outstanding from the residents of the Hunters Glen Facility on
the Closing Date.


(b)    With respect to each of the Facilities, from and after the Closing Date,
Purchaser shall assume responsibility for the billing for and collection of
payments on account of services rendered or goods sold by it on and after the
Closing Date and solely with respect to the Hunters Glen Facility, Sellers shall
retain all right, title and interest in and to and all responsibility for the
collection of its accounts receivable for services rendered or goods sold prior
to the Closing Date.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4




(c)    Any payments received by Purchaser after the Closing Date from residents
of the Hunters Glen Facility with balances due for the period prior to and after
the Closing Date shall be remitted by Purchaser to Sellers first to reduce any
pre-Closing Date balances, with the excess, if any, retained by Purchaser to
reduce any post-Closing Date balances due.


(d)    Sellers shall have the right during normal business hours and on
reasonable notice to Purchaser to inspect Purchaser’s books and records with
respect to the accounts receivable received by it at the Hunters Glen Facility
after the Closing Date from residents with balances due as of the Closing Date.


20.    Third Party Beneficiary


Nothing in this Agreement express or implied is intended to and shall not be
construed to confer upon or create in any person (other than the parties hereto
and HC REIT in the event Purchaser assigns some or all of its rights hereunder
to HC REIT) any rights or remedies under or by reason of this Agreement,
including without limitation, any right to enforce this Agreement.




       

--------------------------------------------------------------------------------

Exhibit 10.83.4


IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the
Execution Date.




SELLERS:                GRAND TERRACE ASSISTED LP, a Washington limited
partnership



By: /s/ Daniel R. Baty______________________

Its: Manager_____________________________






MM ASSISTED LLC, a Washington limited liability company




By: /s/ Daniel R. Baty______________________

Its: Manager_____________________________






RENO ASSISTED LIVING, L.L.C., a Washington limited liability company






By: /s/ Daniel R. Baty______________________

Its: Manager_____________________________






FREDERICKSBURG ASSISTED L.L.C., a Washington limited liability company






By: /s/ Daniel R. Baty______________________

Its: Manager_____________________________





ASSIGNOR:                _/s/ Daniel R.Baty____________________________
Daniel R. Baty




PURCHASER:            EMERITUS CORPORATION,
a Washington corporation





By: /s/ William Shorten________________

Its: Director of Real Estate Finance_______





       

--------------------------------------------------------------------------------

Exhibit 10.83.4


EXHIBITS A
LEGAL DESCRIPTIONS
SEE ATTACHED






EXHIBIT B
LIST OF CPM FACILITIES






Facility
Address
The Terrace
22325 Barton Road, Grand Terrace, CA 92313
Hunters Glen
3620 American Way, Missoula, MT 59808
Woodmark at Summit Ridge
5165 Summit Ridge Road, Reno, NV 89523
Wilburn Gardens
3500Meekins Drive, Fredericksburg, VA 22407





       

--------------------------------------------------------------------------------

Exhibit 10.83.4


EXHIBIT C
DESCRIPTIONS OF LEASES AND MANAGEMENT AGREEMENTS


Facility
Description of Lease or Management Agreement
The Terrace
Master Lease Agreement dated June 1, 2004 between Grand Terrace Assisted, LP, as
Landlord, and Emeritus, as Tenant (the "Grand Terrace Lease"), Sublease dated
June 1, 2004 between Emeritus, as sublandlord, and AL Investors Grand Terrace
LLC, as subtenant (the "Grand Terrace Sublease") and Management Agreement with
Option to Purchase (Emeritus 25) dated December 30, 1998, as amended by
(1) First Amendment to Management Agreement with Option to Purchase dated
March 22, 2001, (2) Second Amendment to Management Agreement with Option to
Purchase dated January 1, 2002, (3) Waiver, Consent and Amendment to Management
Agreement dated May 1, 2002, (4) Third Amendment to Management Agreement with
Option to Purchase dated of June 30, 2003, (5) Fourth Amendment to Management
Agreement with Option to Purchase dated April 1, 2004, (6) Termination of
Memorandum of Management Agreement With Option to Purchase for Laurel Place,
(7) Termination of Memorandum of Management Agreement with Option to Purchase
(Madison Glen), (8) Fifth Amendment to Management Agreement (AL GMAC Facilities)
dated June 1, 2004, (9) Amendment to Memorandum of Management Agreement with
Option to Purchase (Myrtlewood) dated May 2, 2004, (10) Side Letter dated June
30, 2004 (Emeritus) and (11) Side Letter dated June 30, 2004 (Baty) (the "Master
Management Agreement").
Woodmark at Summit Ridge
Agreement to Provide Management Services to Assisted Living Facility dated as of
January 20, 2002, as amended by First Amendment dated as of ___________, 2002
Wilburn Gardens
Agreement to Provide Management Services to an Assisted Living Facility dated
February 2, 1998.
The AL Facilities
The Master Management Agreement





EXHIBIT D
VEHICLES


See AttachedEXHIBIT E


       

--------------------------------------------------------------------------------

Exhibit 10.83.4



CLOSING COST ALLOCATIONS


STATE
Closing Fees
Owner’s Premium
Recording Fees
Search/Exam Fees
Survey
Transfer Tax
California
D
S
P-Deed; S-E
Included in title premium
P
S
Montana
D
S
P
Included in title premium
D
N/A
Nevada
D
S
P-Deed; S-E
Included in title premium
D
S
Virginia
D
P
P
P
D
P#@*#225;State/Local Grantee Tax; S-Grantor Tax



Key:


D:         Divided Equally
S:         Seller Pays
P:         Purchase Pays
P-Deed:    Purchaser pays to record deed
S-E:        Seller pays to record documents to remove encumbrances
N/A:        Not Applicable


       

--------------------------------------------------------------------------------

Exhibit 10.83.4



EXHIBIT F
UTILITIES DEPOSITS


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


EXHIBIT G
LITIGATION BY CPM FACILITY
.


       

--------------------------------------------------------------------------------

Exhibit 10.83.4


EXHIBIT H
AL MASTER AGREEMENT

